Detailed Action
Notice of Pre-AIA  or AIA  Status
Election/Restrictions
The inventions are independent or distinct, each from the other because:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of producing and modifying a tubular profile, classified in 72/253.1.
II. Claims 11-14, drawn to a roof rack, classified in 224/309.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method as claimed can be use.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Carl Oppedahl on 1/19/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, Line 3 recites “the profile”. This should read -- the tubular profile --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 8 recites “creating a desired lateral contour line on the roof rack”. However, it is unclear how one has obtained a roof rack. The previous steps only recite cutting extruded profiles from the extruded profile section. Therefore, one would only have extruded profiles with profile webs to machine desired lateral contour lines. Is the 
Claim 1, Line 9 recites “the profile webs”. However, the claim previously recites “at least one profile web”. Therefore it is unclear if this limitation is intended to further define the at least one profile web to be multiple, or if it is referring to the at least one profile web. For examination purposes, the examiner will interpret this limitation as “the at least one profile web”.
[Claim 2, Line 1], [Claim 3, Line 1], [Claim 4, Line 1] and [Claim 5, Line 1] each recite “an extruded profile section”. However, claim 1 already sets forth an extruded profile section. Therefore it is unclear if this limitation is intending to refer back to the same extruded profile section of claim 1, or introduce another extruded profile section. For examination purposes, the examiner will interpret this limitation as “the extruded profile section”.
Claim 2, Line 2 recites “two profile webs”. However, claim 1 previously recites “at least one profile web”. Therefore it is unclear if this limitation is intended to set forth two more profile webs that are in addition to the at least one or further define the at least one profile web to specifically be two.
[Claim 2, Line 3] and [Claim 5, Line 3] each recite “the lateral profile wall”. There is insufficient antecedent basis for this limitation in the claim. Further, claim 1 previously sets forth “profile walls”. Therefore it is unclear if this limitation is referring to a specific 
Claim 2, Lines 3-4 recite “two profile webs are present, each of which constitutes an extension of the lateral profile wall”. It is unclear if the two profile webs are an extension of the one lateral profile wall, or if there are intended to be two lateral profile walls and each one has one of the two profile webs as an extension. According to the drawings, it appears there are two lateral profile walls and each one has one of the two profile webs as an extension, but the claim currently reads as if the two profile webs extend from just one lateral profile wall.
Claim 3, Line 2 recites “a profile web” and line 3 recites “a second profile web”. However, claim 1 previously recites “at least one profile web”. Therefore it is unclear if these limitations are intended to further define the at least one profile web to be first and second profile webs, or if it is setting forth additional profile webs. According to the drawings, it appears the first and second profile webs are intending to further define the at least one profile web to consist of two webs.
Claim 3, Line 2 recites “a lateral profile wall” and line 4 recites “an additional lateral profile wall”.  However, claim 1 previously sets forth “profile walls”. Therefore it is unclear if these limitations are referring to certain specific walls of the profile walls, or if this is setting forth additional profile walls. According to the drawings, it appears these two lateral profile walls are intended to refer to two of the profile walls.
Claim 3, Lines 2-3 recite “if applicable a second profile web is present”. However, this limitation is unclear because the metes and bounds of “if applicable” are undefined. 
Claim 4, Line 3 recites “the bottom”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, Line 2 recites “the longitudinal direction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, Line 3 recites “the outside”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6, Line 2 recites “the extruded profile is bent before or after the machining”. This renders the claim indefinite because this bending step is only recited in narrative format and is not positively recited. If the method is intended to include a step of bending the extruded profile, this steps needs to be positively recited.
Claim 6, Line 2 recites “the extruded profile”. However, claim 1 recites multiple extruded profiles are cut of a desired length. Therefore it is unclear if this limitation is referring to just one extruded profile, or if it is intended to refer to the multiple extruded profiles. For examination purposes, the examiner will interpret claim 1, line 7 to read “cutting an extruded profile of a desired length”.
Claim 7 recites “the contact surface”, “the support surfaces” and “the feet”. There is insufficient antecedent basis for all three limitations in the claim. Further, it is unclear how the feet structure are formed. Are they created in the cutting step or the machining step? One of ordinary skill in the art would not understand how these feet are obtained. There needs to be a positively recited step of these feet being formed.
Claim 7, Lines 1-2 recites “the contact surface of a surface mounted roof rack is additionally created by means of the machining”. However, claim 1 fails to set forth any type of roof rack has been produced after machining. Claim 1 only sets forth extruded profiles are created. Therefore it is unclear how the machining can yield a contact surface of a surface mounted roof rack. According to the disclosure, it appears the machining step of yields a roof rack in, but this has not been set forth in the claimed machining step. It also appears that machining a contact surface will yield a surface mounted roof rack, but the machining step has not been defined this way either.
Claim 7, Lines 3-4 recite “the support surfaces of the feet of a two footed roof rack or a three footed roof rack are additionally created by means of the machining”. However, claim 1 fails to set forth any type of roof rack has been produced after machining. Claim 1 only sets forth extruded profiles are created. Therefore it is unclear how the machining can yield support surfaces of the feet of a two footed or three footed roof rack. According to the disclosure, it appears the machining step of yields a roof rack in, but this has not been set forth in the claimed machining step. It also appears that machining support surfaces of the feet will yield a two footed or three footed roof rack, but the machining step has not been defined this way either.
[Claim 9, Line 2], [Claim 9, Line 4] and [Claim 10, Line 2] each recite “the roof rack”. However, it is unclear how one has obtained a roof rack. The previous steps in claim 1 only recite cutting extruded profiles from the extruded profile section. Therefore, one would only have extruded profiles with profile webs to machine desired lateral contour lines. Is the applicant intending to have the roof rack complete after 
Claim 9, Line 3 recites “an insert of the same or a different color”. However, it is unclear what structure’s color is being compared to the color of the insert. Is the color of the insert being compared to a color of the roof rack or a color of the receptacle? Further, neither the roof rack nor the receptacle has been recited as having a color. Therefore, one of ordinary skill in the art would not understand what color is being required.
Claim 10, Line 3 recites “an insert…is subsequently inserted into the receptacle”. This renders the claim indefinite because this inserting step is only recited in narrative format and is not positively recited. If the method is intended to include a step of an insert being inserted into the receptacle, this step needs to be positively recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (hereinafter “Takano 1”) (JP-2007253928-A).
Regarding Claim 1, as best understood, Takano 1 discloses a method for producing a roof rack (Figs 1-2) (Lines 14-15) comprising the steps: producing an extruded profile section from aluminum (Fig 2A) (Lines 293-295), consisting of a tubular profile part with a hollow space enclosed by profile walls (Fig 2A) and additionally 5consisting of at least one profile web (130) that is connected at one end to the tubular profile part and faces downward with its other free end (Fig 4), cutting an extruded profile (110) of a desired length from the extruded profile section (Lines 168-170), creating a desired lateral contour line on the extruded profile by machining of the at least one profile web (130) that is present (Fig 1D shows the result of machining the at least one profile web) (Lines 323-325).
Regarding Claim 3, as best understood, Takano 1 further discloses the extruded profile section is produced in which the at least one profile web (130) is located in front of a lateral profile wall (Mod Fig 2A below).

    PNG
    media_image1.png
    430
    613
    media_image1.png
    Greyscale

Regarding Claim 4, as best understood, Takano 1 further discloses the extruded profile section is produced in which the at least one profile web (130) in front of the lateral profile wall (bottom horizontal wall) forms, with this profile wall, a groove (110c) that is open toward a bottom (Fig 20 shows a separate embodiment of an extruded profile section where this groove occurs) (Lines 509-513).
Regarding Claim 6, Takano 1 further discloses the extruded profile (110) is bent before the machining in order to match a 25specified roof contour of a motor vehicle (Fig 2B) (Lines 307-309).
Regarding Claim 7, Takano 1 further discloses a contact surface (120) of a surface mounted roof rack is additionally created by means of the machining (Fig 2C) (Lines 318-320).
Regarding Claim 8, Takano 1 further discloses the machining is performed by milling (Lines 91-94).
Claims 1, 2, 5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (hereinafter “Takano 2”) (JP-2007253928-A).
Regarding Claim 1, as best understood, Takano 2 discloses a method for producing a roof rack (Figs 14-16) (Lines 14-15) comprising the steps: producing an extruded profile section from aluminum (Lines 293-295 and 471-474), consisting of a tubular profile part with a hollow space enclosed by profile walls (Fig 2A shows an example cross section) and additionally 5consisting of at least one profile web (130) (Lines 300-301 describe two profile webs) that is connected at one end to the tubular profile part and faces downward with its other free end (Fig 14), cutting an extruded 
Regarding Claim 2, as best understood, Takano 2 further discloses the extruded profile section is produced in which two profile webs (130) are present, each of which constitutes an extension of a lateral profile wall (Bottom horizontal wall of 100) (Figs 15-16 show the extruded profile section having two profile webs extending from the bottom horizontal wall which is the lateral profile wall.
Regarding Claim 5, as best understood, Takano 2 further discloses the extruded profile section (100) is produced in which a passage extending in a longitudinal direction of the tubular profile and open toward an outside (downward) is located on the lateral profile wall (Figs 15-16 show the extruded profile section where the two profile webs extending downward create a channel or passage between them and this passage is located on the surface of the bottom horizontal wall which is the lateral profile wall).
Regarding Claim 9, as best understood, Takano 2 further discloses a lateral contour that constitutes a receptacle is created on the extruded profile (100C) by the machining (Mod Fig 16 below) (Lines 323-325), and an insert (140) having a color is subsequently inserted into the receptacle and attached to the extruded profile (Fig 13) 

    PNG
    media_image2.png
    294
    629
    media_image2.png
    Greyscale

Regarding Claim 10, as best understood, Takano 2 further discloses a lateral contour line that includes a center foot (133) is created on the roof rack by the machining (Mod Fig 16 above) (Lines 323-325 and 471-483).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frick et al (EP-1362743-A1) discloses the production of a roof rack where and extrusion of an aluminum rail having a tubular profile (2) (Figs 6-7) is produced. The extruded profile has several profile webs extending from a bottom profile wall and the profile webs are later machined in order to match a desired contour.
Tryland (US 6,964,096 B2) discloses producing an aluminum extruded structural member having a tubular profile (Fig 1). The tubular profile has several profile webs extending from a bottom profile wall and the profile webs are later machined in order to match a desired contour. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725